Taxes; income tax; civil actions for refund. — Plaintiff paid its Federal Insurance Contributions Act taxes on February 2,1967, and filed suit to recover same on February 27, 1967. Defendant has filed a motion to dismiss the petition as beyond the court’s jurisdiction because of plaintiff’s failure to file a claim for refund required by section 7122(a) of the Internal Eevenue Code of 1954 as a prerequisite for filing suit to recover taxes claimed to have been overpaid. Upon consideration thereof together with plaintiff’s answer and without oral argument, the court on October 9,1967 ordered that the petition be dismissed without prejudice.